Citation Nr: 0924850	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a compensable rating for erectile 
dysfunction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to May 1972 with subsequent reserve service from January 
1974 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
San Diego, California Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A Travel Board hearing was held at 
the RO in May 2009; a transcript of the hearing is of record.  
At the hearing the Veteran appeared to raise a claim for eye 
disability secondary to his diabetes.  This matter is 
referred to the RO for appropriate action.    



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and 
restricted diet; the need for regulation of activities due to 
the diabetes is not shown. 

2.  The Veteran's erectile dysfunction is manifested by 
impotency without visible deformity of the penis; the Veteran 
is currently in receipt of special monthly compensation based 
on loss of use of a creative organ.





CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the Veteran's 
diabetes mellitus is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.119 Diagnostic Code (Code) 
7913 (2008). 

2.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.115b, Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A March 2006 letter provided notice 
pertaining to the assignment of disability ratings and 
effective dates in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

A June 2008 letter gave notice of how VA determines 
disability ratings and indicated that in determining a 
rating, VA considers evidence regarding the nature and 
symptoms of the condition, severity and duration of the 
symptoms, the impact of the condition and symptoms on 
employment, and specific test results including range of 
motion findings.  Further, the letter listed examples of 
evidence that might support a claim for an increased rating 
and provided notice of the specific rating criteria 
applicable to rating both diabetes and erectile dysfunction.  
The Board finds that the specific explanations provided 
pertaining to the procedure for assigning the rating, the 
applicable rating criteria and the necessary evidence was in 
substantial compliance with the recent Court of Appeals for 
Veteran's Claims (Court) ruling in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The RO also arranged for VA 
examinations to be conducted by QTC Medical Services in both 
August 2005 and October 2008 but the Veteran failed to report 
on both occasions and failed to provide a good cause reason 
for the failures.  The Board notes that the Veteran did 
report at his Board hearing that he missed the second 
examination because he had the flu.  In the absence of any 
indication in the record that the Veteran notified VA or QTC 
at the time of the examination of this reason for failing to 
report, the Board does not find the Veteran's explanation 
credible.  Accordingly, the Board finds that good cause for 
rescheduling the examination has not been shown and will 
decide the Veteran's claims for increase based on the 
evidence of record.  38 C.F.R. § 3.655.   

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

A September 2002 rating decision awarded service connection 
for diabetes and assigned a 20 percent rating effective 
January 18, 2001.  The decision also awarded service 
connection for impotence as secondary to diabetes, assigning 
a noncompensable (0 percent) rating effective January 18, 
2001.  Additionally, the decision awarded special monthly 
compensation for loss of a creative organ (i.e. erectile 
dysfunction) effective January 18, 2001.

A February 2005 VA progress note shows that the Veteran was 
taking acarbodose and glipizide for diabetes.  

In his March 2005 claim the Veteran indicated, in pertinent 
part, that he wished to be evaluated for an increased rating 
for his diabetes and impotence.  The diabetes had worsened 
and now required him to take insulin.  The impotence had also 
worsened.  He had erectile dysfunction for which he was 
taking medication, but the medication had not helped.  

A May 2005 VA progress note shows that the Veteran was still 
having erectile dysfunction.  He had failed erectaid, 
sildenafil, vardenafil, injections and urethral 
suppositories.   

An August 2005 invoice from QTC medical services showed that 
the Veteran failed to report for a medical examination in 
relation to his claims.

A September 2005 VA progress note shows that the Veteran 
wanted to be scheduled to receive a penile prosthesis.  

A December 2005 VA medications list shows that the Veteran 
was receiving insulin.  A separate December 2005 progress 
note shows that the Veteran reported that he was not 
experiencing any hypoglycemia.  

A March 2006 VA progress note shows that the Veteran reported 
that he had occasional mild hypoglycemia that was resolved 
with food intake.  

On his November 2006 Form 9 the Veteran reported that his 
diabetes required insulin and a restricted diet and that he 
had to regulate his activities due to bad knees.     

A July 2008 VA progress note shows that the Veteran's 
diabetes was poorly controlled.  The Veteran did not report 
any hypoglycemia. 

An October 2008 invoice from QTC medical services showed that 
the Veteran failed to report for a medical examination in 
relation to his claims.

At his May 2009 Board hearing the Veteran reported that his 
doctor was concerned because his blood sugars were getting 
higher.  He was taking medication and insulin for his 
diabetes and he was on a diabetic diet.  In answer to a 
question about whether a doctor had ever told him to restrict 
his activities or to stop doing exercise, the Veteran 
reported that his doctor had told him to take it easy until 
he could have arthroscopic surgery on his knees.  He also 
indicated that he had to wear a brace on his back and that 
this really restricted what he could do.  He had received one 
hospitalization four of five years prior for two weeks due to 
an infected finger from a bite.  The infection nearly 
required an operation and his doctor informed him that it 
took a while to clear up due to his diabetes.  The Veteran 
indicated that he had not been told that he had ketoacidosis.  
Regarding the erectile dysfunction the Veteran reported that 
he did not have any penile deformity.  None of the 
medications he had taken for the problem had worked and he 
was considering getting a penile implant.   

III.  Law and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's left knee disability has not varied significantly 
during the appeal period.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

IV.  Analysis

Diabetes

Diabetes mellitus is rated under Code 7913 of the Rating 
Schedule.  Under Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating is warranted for diabetes where insulin, a 
restricted diet, and regulation of activities are required.  
A 60 percent rating is warranted where insulin, a restricted 
diet and regulation of activities are required, along with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are considered part of 
the diabetic process under Code 7913.  38 C.F.R. § 4.119, 
Code 7913, and Note 1 following.

As the Veteran has already been assigned a 20 percent rating, 
the focus is on criteria that would allow for a higher 
rating.  As noted, in order for the next higher (40 percent) 
rating to be assigned, the service-connected diabetes 
mellitus must require insulin, a restricted diet, and 
regulation of activities.  These criteria are conjunctive; 
all three elements must be met.   See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).

The evidence does establish that that insulin has been 
required to treat the Veteran's diabetes mellitus.  Also, 
there is at least some evidence in the form of the Veteran's 
testimony that he is required to follow a restricted diet.  
In addressing the third criterion for a higher rating, 
regulation of activities, medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  
In the instant case, there is no indication that the Veteran 
has been prescribed or advised to avoid strenuous 
occupational and recreational activities.  See 61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Diagnostic Code 7913).  
Further, the Veteran himself has not alleged that he has been 
advised by medical personnel to avoid strenuous occupational 
and recreational activities due to his diabetes.  Instead he 
has simply reported that his doctor had advised him to take 
it easy until he could have arthroscopic surgery on his 
knees.  Accordingly, in the absence of a showing of 
regulation of activities due to diabetes, a higher, 40 
percent, rating is not warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record reflects or suggests factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to the diabetes.  38 C.F.R.  
§ 3.321.   The Veteran has been awarded a total disability 
rating based on unemployability but this rating has been 
assigned on the basis of a combination of several 
disabilities, rather that on the basis of his diabetes alone 
and there's no indication from the record that the diabetes 
alone would markedly interfere with employability, nor has 
the Veteran made such an allegation.  Similarly, there is no 
indication from the record of frequent hospitalizations due 
to the diabetes and the Veteran himself has only reported one 
diabetes related hospitalization, some four or five years 
ago. Consequently, referral for extraschedular consideration 
is not suggested by the record.  Id. 

Given that pathology to warrant a rating in excess of 20 
percent is not shown on either a schedular or extraschedular 
basis, the preponderance of the evidence is against this 
claim and it must be denied.   
  
Erectile dysfunction

The rating schedule does not provide a diagnostic code for 
rating erectile dysfunction (as the term applies in the 
instant case, i.e., the inability to maintain an erection) of 
itself.  Instead, such disability is compensated by special 
monthly compensation at the statutory rate for loss of use of 
a creative organ under 38 U.S.C.A. § 1114(k) and the Veteran 
has been awarded such compensation.  The Board must address 
pyramiding in this type of case, and provide an explanation 
of its application to the particular facts presented.  
Fanning v. Brown, 4 Vet. App. 225, 231 (1993).  Where 
disabilities overlap in their resulting physical impairment 
and effect on functioning or where multiple diagnoses are 
assigned for the same disability, evaluation of the same 
(overlapping) disability under various diagnoses (and hence 
with multiple ratings) is to be avoided.  38 C.F.R. § 4.14.   
Accordingly, given that the Veteran is already receiving 
special monthly compensation for loss of a creative organ, a 
separate disability rating my not be assigned based on loss 
of erectile power alone.

A compensable evaluation for the Veteran's erectile 
dysfunction, properly rated as penile deformity under Code 
7522, requires both deformity and loss of erectile power.  
38 C.F.R. § 4.115b, Code 7522.  Having only one or the other 
is insufficient.  Here, the Veteran does have loss of 
erectile power but no deformity is shown by the record, nor 
does the Veteran allege the presence of a deformity. 
Accordingly, there is no basis for assignment of a 
compensable rating under Code 7522.  

The Board has also considered whether a compensable rating is 
warranted under any alternative rating Codes.  As removal of 
the glans, atrophy or removal of the testis, or removal of 
half or more of the penis is not shown, however, a 
compensable rating under alternative provisions is not 
warranted.  See 38 C.F.R. § 4.115b, Codes 7521, 7523, 7524.  
In addition, The Board has also considered whether referral 
for extraschedular consideration is indicated.  However, 
nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
erectile dysfunction.  38 C.F.R.  § 3.321.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.

In summary, as there is no basis for awarding a compensable 
rating on a schedular or extraschedular basis, the 
preponderance of the evidence is against this claim and it 
must be denied.     


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.

Entitlement to a compensable rating for erectile dysfunction 
is denied.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


